     Case 1:18-cv-00363 Document 13 Filed 02/17/21 Page 1 of 3 PageID #: 48



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

THOMAS A. WILLIAMS,

      Petitioner,

v.                                           CIVIL ACTION NO. 1:18-00363

WARDEN, FPC McDowell,

      Respondent.

                       MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

October 26, 2020, in which he recommended that the court dismiss

petitioner’s section 2241 petition (ECF No. 1) and remove this

matter from the court’s docket.

      In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to Magistrate Judge Aboulhosn’s

Proposed Findings and Recommendation.          The failure of any party

to file such objections within the time allowed constitutes a

waiver of such party’s right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).             Neither

party filed any objections to the PF&R within the required time
   Case 1:18-cv-00363 Document 13 Filed 02/17/21 Page 2 of 3 PageID #: 49



period.    Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Aboulhosn as follows:

     1. Petitioner’s section 2241 petition (ECF No. 1) is

          DISMISSED; and

     2. The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.       See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2).    The standard is satisfied only upon a showing

that reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.




                                     2
   Case 1:18-cv-00363 Document 13 Filed 02/17/21 Page 3 of 3 PageID #: 50



     The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

     IT IS SO ORDERED this 17th day of February, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     3
